Citation Nr: 0416610	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision which determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for a 
low back disorder.  

A claim for service connection for a low back disorder was 
previously denied in an April 1962 RO decision which was 
affirmed on appeal by a November 1962 Board decision, and the 
claim was again denied in an unappealed December 1969 RO 
decision.  Those decisions are final, with the exception that 
the claim may be reopened if new and material evidence has 
since been submitted; and if the claim is reopened, it will 
receive a fresh review based on all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  The Board has reviewed the 
evidence received since the last final decision, together 
with the evidence previously on file, and finds that it 
satisfies the standard of new and material evidence set forth 
in the regulation.  Thus the Board has reviewed the claim for 
service connection for a low back disorder on a de novo 
basis.  


FINDING OF FACT

The veteran has a current low back disorder which began 
during his active service.


CONCLUSION OF LAW

A low back disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for a low back disorder, there has been adequate VA 
compliance with the notice and duty to assist requirements of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The evidence shows the veteran, who is now 92 years old, 
previously served in the Army during World War II.  He had 
active duty from October 1943 to February 1946, and his 
duties included those of an ammunition handler with a heavy 
machine gun crew in an infantry unit.  His service medical 
records, including the separation examination, do not show a 
low back disorder.  The veteran essentially contends that his 
low back disorder started in the final days of his service 
when he was being transported home by train and ship.  He 
says he developed low back symptoms while on active duty and 
received medical treatment at the very end of his service 
and/or immediately after service.  

The veteran appears to have given a credible account of the 
onset of low back symptoms during the final days of his 
service, and his account is corroborated by medical history 
he gave on initial treatment shortly after service.  

The veteran was released from active duty on February 27, 
1946.  Just 3 weeks later, on March 20, 1946, he was admitted 
to Clinica Biascoechea for treatment of a low back disorder, 
and he remained a patient there until April 16, 1946.  
According to records from that admission, he gave a history 
that 3 weeks before admission he started having severe pain 
in the sacrolumbar region which radiated to the legs.  He 
also said that he was in good health until 2 months ago when 
he fell and injured his lumbar region, and he reportedly said 
that he was treated for this while still in the Army.  The 
Board notes that it seems unlikely that such a history, of 
onset of low back problems during service, would be 
contrived, as it was recited years before the claim for 
service connection.  Findings during the March-April 1946 
admission included limitation of motion of the sacrolumbar 
region.  X-rays of the lumbosacral spine reportedly showed no 
evidence of pathology.  Despite the negative X-rays, the 
diagnosis for the low back problem was arthritis.  The Board 
notes that, for VA purposes, arthritis must be confirmed by 
X-ray study.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010. 

After the above hospitalization, there are no medical records 
of a low back condition for a number of years, although the 
veteran has described continuity of symptomatology of the 
condition over such period.

He was hospitalized at a VA hospital from August to November 
1961 for treatment of low back symptoms.  He gave a history 
that the problem started 16 years ago when he was riding on a 
train and carrying a full pack, and he said he was treated 
shortly after service.  During this 1961 admission, X-rays of 
the lumbosacral spine were negative except for loss of normal 
lordotic curve, and a myelogram showed herniated nucleus 
pulposus at L3-L4 and L4-L5.  Besides the herniated discs, 
diagnoses included chronic fibromyositis of the lumbar 
paravertebral muscles.  He underwent a laminectomy for the 
lumbar herniated discs during this admission.  

In September 1961, during the above hospitalization, the 
veteran filed his initial claim for service connection for a 
low back disorder.  He reported past treatment for the 
condition during service in 1946 at a service hospital, as 
well as treatment shortly after service in 1946 at Clinica 
Biascoechea. 

In an October 1961 statement, Dr. Diego A. Biascoechea 
recounted that he had treated the veteran at his clinic in 
1946 for back symptoms, and the veteran had placed the onset 
of symptoms as during service due to some injury when he was 
being transported home.  The doctor noted that during 
treatment in 1946, X-rays had been negative, although the 
diagnosis was arthritis, and displacement of an 
intervertebral disc could not be ruled out.  The doctor 
commented that there was a strong possibility that the injury 
reported by the veteran was the cause of the low back 
condition.  

At an October 1969 VA examination, diagnoses involving the 
lumbosacral spine included fibromyositis, residuals of a 
laminectomy, and degenerative arthritis.  Later medical 
records refer to an ongoing low back disorder.  For example, 
a June 2002 VA examination diagnosed chronic low back pain, 
status post lumbar laminectomy.  

In written statements over the years, dated into 2003, the 
veteran has described the onset of his low back condition as 
being in the final days of service, with treatment beginning 
in service and/or immediately after service.

The Board notes that the negative service medical records are 
evidence against the claim for service connection for a low 
back disorder.  Yet the veteran's documented low back 
disorder immediately after service, with his spontaneous and 
credible history of symptoms starting while still on active 
duty, is evidence supporting the claim.  A doctor has stated 
that there was a strong possibility the low back condition 
began in service, although admittedly such medical opinion is 
premised on the lay history of what happened in service.  
But, under all the circumstances, such lay history from the 
veteran appears reliable.

Even though there are no service medical records showing a 
diagnosis of a low back disorder, service connection is still 
possible when the evidence as a whole establishes that the 
condition was incurred in service.  38 C.F.R. § 3.303(d).  
The evidence appears about evenly divided on the question of 
whether or not the veteran's current low back disorder began 
in service, and under such circumstances he is to be given 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Accordingly, the Board finds that the veteran has a current 
low back disorder which began during his active duty.  The 
condition was incurred in service, warranting service 
connection.  Based on a reopened claim, service connection 
for a low back disorder is granted.


ORDER

Service connection for a low back disorder is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



